Robinson, Judge,

(concurring):

The Auditor has a personal interest entitling him to raise the •question of constitutionality. Whether that question could be raised on other considerations, it is now wholly unnécessary to inquire.
There is no constitutional inhibition against such appropriation as the one in question is expressed to be on its face. With the wisdom or policy of the appropriation the courts have nothing whatever to do. It may be that as legislators we would not vote for it. But the legislature must be presumed to have acted in good faith for the public good and upon sound reasons. Every presumption favors the validity of the act. If it is of doubtful legality these presumptions save it. The legislative department presumably acts for the public good or in recognition of obligations reasonably due from the public, when the fact does not palpably appear that it acts beyond the constitutional limits which alone control it. A most eminent judge and author says: “The independence of the legislature is an axiom in government; and to be independent, it must act in its own good time, on its own judgment, influenced by its own reasons, restrained only as the people may have seen fit to restrain the grant of legislative power in making it. The legislature must, consequently, determine for itself, in every instance, whether a particular purpose is or is not one which so far concerns the public as to render taxation admissible.” 1 Cooley on Taxation (3rd ed., 182. Judge Cooley also says: “It must always be conceded that the proper authority to determine what should and what should not constitute a public burden is the legislative department of the State. ******* And m determining this question the legislature cannot be held to any narrow or technical rule. Not only are certain expenditures absolutely essential to the continued existence of the government and the performance of its ordinary functions, but as a matter of policy it may sometimes *362be proper and wise to assume other burdens which' rest entirely, on considerations of honor, gratitude, or charity. The officers of government must be paid, the laws printed, roads constructed, and public buildings erected; but with a view to the general well-being of society, it may also be important that the children of the state should be educated, the poor kept from starvation, losses in the public service indemnified, and incentives hold out to. faithful and fearless dischaxse-of-d.utv imihe future, by the payment of pensions to those who have been faithful public servants in the past. There will therefore be necessary expenditures, and expenditures which rest upon considerations of policy only, and, in regard to the one as much as to the other the decision of that, department to which alone questions of state policy are addressed must be accepted as conclusive.” Cooley on Constitutional Limitations (6th ed.), 599.
The people, through their representatives in legislative assembly, are their own watch dogs of the treasury. The courts have no power to constitute themselves as such. The only power they have is to observe that the constitution plainly inhibits an expenditure and so to declare. When no such inhibition appears, the people are entitled to expend the public money on matters of public consideration, like sacrificing military service, just, as they please. Miltary charges, military bounties and claims, are certainly proper subjects for which taxes can be lawfully raised and expended. Long have they -been so considered. True, it will be a glad day when peace, quietude, and universal obedience to the laws shall make them wholly unnecessary. But that day is not here, and if the legislative representatives of the people find that a soldier has given a leg to the public military service and feel that there is a beneficial, moral or patriotic duty resting on the public to pay for the same, they may do so. The wisdom and propriety of such action is wholly with them. Nor can the courts examine into the facts upon which they acted and reverse their judgment. They are entitled to the credit of cautious and valid action as well as are the courts. If representatives of the people become extravagant or act unwisely the remedy is at the elections. It does not lie with us, so long as they expend money as in this instance presumably on public consideration and clearly within constitutional limitations. “The exercise of the taxing power by the legislature must become wanton. *363and unjust — be so grossly perverted as to lose the character of a legislative function — before the judiciary will feel themselves entitled to interpose on constitutional grounds. To arrest the legislation of a free people, especially in reference to burthens self-imposed for the common good is to restrain the popular sovereignty, and should have clear warrant in the letter of the fundamental law". Schenley v. Allegheny, 25 Pa. St. 128; 1 Cooley on Taxation, (3rd ed.), 186.
The writ should be awarded. The people are supreme, even though at times we may think them unwise.

Writ Awarded.